Exhibit WILLIAM M. COBB & ASSOCIATES, INC. Worldwide Petroleum Consultants 12770 Coit Road, Suite 907 (972) 385-0354 Dallas, Texas 75251 Fax: (972) 788-5165 E-Mail: office@wmcobb.com Consent of Independent Petroleum Engineers and Geologists March 13, TXCO Resources Inc. 777 East Sonterra Boulevard, Suite 350 San Antonio, Texas 78258 Ladies and Gentlemen: We consent to the use of the name William M. Cobb & Associates, Inc., to references to William M. Cobb & Associates, Inc., and to the inclusion of information taken from our "Evaluation of Certain Oil and Gas Properties Located in Dimmit County, Texas Interests Prepared for TXCO Resources Inc. As Of January 1, 2009" under the sections "Properties" and "Notes to Consolidated Financial Statements Oil and Natural Gas Producing Activities and Properties" in the TXCO Resources Inc. Annual Report on Form 10-K for the year ended December 31, Sincerely, William M. Cobb & Associates /s/ Frank J. Marek Frank J. Marek, P.E. Senior Vice President
